PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,746,504
Issue Date: August 18, 2020
Application No. 16/159,761
Filing or 371(c) Date: October 15, 2018
Attorney Docket No. 70646.30
Title: COLLAPSIBLE REFLECTIVE SIGHT FOR A FIREARM 


:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed January 19, 2021, requesting issuance of a duplicate Letters Patent for the above-identified patent.

The petition is GRANTED.

The Office of Data Management is directed to issue the duplicate Letters Patent.

As authorized, the $210 fee for the petition under 37 CFR 1.182 has been assessed to petitioner’s deposit account.  

A copy of this decision is being faxed to the Office of Data Management for issuance of the duplicate Letters Patent.

Telephone inquiries concerning this decision may be directed to undersigned at (571) 272-1642. All other inquiries regarding the issuance of the duplicate Letters Patent may be directed to Kimberly House in the Office of Data Management at (571) 272-4200.

/April M. Wise/
April M. Wise
Paralegal Specialist, Office of Petitions

cc:	Kimberly House, Randolph Square, 9th Floor, D33 (Fax No. (571) 270-9958)